UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                      8/26/2019
MEGAN BARROS,                                             :
                                                          :
                                        Plaintiff,        :
                                                          :        18-CV-3394 (VSB)
                      -against-                           :
                                                          :              ORDER
NATIONAL RAILROAD PASSENGER                               :
CORPORATION d/b/a AMTRAK.                                 :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

          On July 29, 2019, counsel for Plaintiff filed a motion seeking an order relieving Pulvers,

Pulvers & Thompson, LLP as counsel for Plaintiff. (Doc. 27.) The following day, I entered an

order directing Plaintiff’s counsel to submit a supplemental affirmation, in compliance with

Local Rule 1.4, and directing Plaintiff to submit any opposition to the motion no later than

August 20, 2019. (Doc. 28.) Counsel for Plaintiff submitted the required supplemental

affirmation on August 5, 2019. (Doc. 30.) To date, I have received no opposition from Plaintiff.

Accordingly, it is hereby:

          ORDERED that the motion for Pulvers, Pulvers & Thompson, LLP to withdraw as

counsel for Plaintiff Megan Barros is GRANTED.

          IT IS FURTHER ORDERED that, no later than September 26, 2019, Plaintiff shall file a

letter providing a status update as to whether she has retained new counsel or plans to proceed

pro se.
        IT IS FURTHER ORDERED that former counsel for Plaintiff is directed to serve a copy

of this order on Plaintiff and to file proof of service on the docket no later than September 2,

2019.

        The Clerk of Court is respectfully directed to terminate the open motion at Document 27.

SO ORDERED.

Dated: August 26, 2019
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
